Case 7:21-cv-00383-NSR Document 39 Filed 03/02/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TYRELL AVERHART,
21-CV-383 (NSR)
Plaintiff,
DECLARATION OF
ALAN PRESTON

-against-

ANTHONY J. ANNUCCTI, Acting Commissioner of the
New York State Department of Corrections and
Community Supervision; Bureau Chief MARK
PARKER; Senior Parole Officer CLARENCE R.
NEELY; and Parole Officer LINDSY OSOUNA,

Defendants.
-- x

 

ALAN PRESTON, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that
the following is true and correct:

1. I submit this declaration based upon my personal knowledge and a review of
documents prepared by New York State Department of Corrections and Community Supervision
(“DOCCS”) personnel in the ordinary course of business and maintained by DOCCS in the
ordinary course of business, in support of Defendants’ Opposition to Plaintiffs Motion for
Preliminary Injunction.

2. I am employed as a Supervising Parole Officer (“Bureau Chief’) by DOCCS, and
I am assigned to the Queens IJ Community Supervision Area Office.

3. As a Bureau Chief, my duties include supervision of Senior Parole Officers and
review of parole violation reports, early discharge reports, and other documents pertaining to
parolees assigned to the Queens II Community Supervision Area Office. I also review post release

conditions for parolees assigned to the Queens II Community Supervision Area Office, and

 
Case 7:21-cv-00383-NSR Document 39 Filed 03/02/21 Page 2 of 3

requests by parolees for contact with their own minor children should a parole condition
prohibiting a parolee’s contact with minor children be imposed or be under consideration.

4, On January 27, 2021, I was assigned the parole file of Plaintiff Tyrell Averhart after
the recent retirement of Bureau Chief Mark Parker.

5. In 2004, Plaintiff was convicted of Rape 1‘ in Kings County Supreme Court.

6. Based on his crime of conviction, Plaintiff is subject to the conditions of the Sex
Assault Reform Act (“SARA”). Plaintiff is also a Risk Level 3 sex offender pursuant to SARA
and Article 6-c of the New York State Correction Law, accordingly he is subject to Sex Offender
Housing Condition 220 (“SOH220”) which requires him to submit proposed residences for review
by DOCCS personnel prior to his release from DOCCS custody.

7. Plaintiff served a 12 month parole revocation sentence from September 2019 to
September 2020 for absconding from supervision and testing positive for cocaine. The 12 month
sentence was imposed after Plaintiff was removed due to his own misconduct from a 90 day in-
patient treatment program.

8. _. Plaintiffis currently residing in a Residential Treatment Facility (“RTF”) at Fishkill
Correctional Facility (“Fishkill”) awaiting release to an approved residence pursuant to the
conditions under SOH 220.

9. I was notified by Counsel for Defendants that Plaintiff filed this action seeking to
enjoin Defendants and DOCCS personnel from imposing and enforcing a parole condition that
prevented Plaintiff from visiting or otherwise having contact with his minor daughter. Plaintiff
also seeks to release to his daughter’s home.

10. ‘I have reviewed the parole conditions to which Plaintiff will be subject upon his

release from the RTF at Fishkill, as well as Plaintiffs parole file.
Case 7:21-cv-00383-NSR Document 39 Filed 03/02/21 Page 3 of 3

IL. | I have also reviewed Plaintiff's application for contact with his daughter, which
was submitted to me through Defendants’ counsel on February 4, 2021.

12. _ In investigating Plaintiff's request for contact with his daughter as well as the home
in which she resides, I was informed that Plaintiff's daughter is currently in foster care, and the
foster care agency that supervises Plaintiff's daughter’s care will not permit her to remain in the
same home in which Plaintiff resides. I was also informed that the Administration for Children’s
Services (“ACS”), the agency that oversees the foster care agency in this matter, opposes
unsupervised contact for Plaintiff with his daughter, however, they would agree to Plaintiff having
contact with his daughter on a supervised basis. I do not think this is unreasonable based on
Plaintiff's previous performance on parole

13. = Accordingly, DOCCS is not permitted to release Plaintiff to his daughter’s
residence at this time in contravention of the foster care agency and the applicable statutes and
regulations governing foster care.

14. - Therefore, in consideration of the information available to me as specified in
paragraphs 10-13 above, and subject to Plaintiff's performance on parole, DOCCS will permit
Plaintiff to have supervised contact with his daughter upon his release to a SARA-compliant
residence. Additionally, the address at which Plaintiff's daughter resides is otherwise compliant
with SOH220, therefore, in the event that Plaintiff's daughter no longer resided in the home, or in
the event Plaintiff's daughter’s foster care situation changes, Plaintiff would be permitted to reside

there.

Dated: New York, New York ( ES

February We , 2021 Alan Preston
